—Judgment in favor of plaintiff unanimously reversed, on the law, the facts and in the exercise of discretion, the verdict vacated and a new trial granted, without costs and without disbursements, unless plaintiff stipulates to accept $35,000 in lieu of award by verdict in the wrongful death action for $57,000, in which event the judgment is modified to that extent and is affirmed as thus modified, without costs or disbursements. It is evident that the jury verdict in the wrongful death action is grossly excessive and that any award in excess of the amount indicated is not warranted by the record. Settle order on notice. Concur—Stevens, Steuer, Capozzoli, Rabin and MoNally, JJ.